16‐1111‐cr 
United States v. Latchman Singh 
                                                       
                                   UNITED STATES COURT OF APPEALS 
                                       FOR THE SECOND CIRCUIT 

                                            August Term 2016 

             (Argued: February 23, 2017                  Decided:   December 12, 2017) 
                                   Docket No. 16‐1111‐cr 

                                                                       

                                        UNITED STATES OF AMERICA, 
                                                               Appellee, 
 
                                                ‐ against ‐ 

                                            LATCHMAN SINGH,  
                                                               Defendant‐Appellant. 

                                                                       

                       ON APPEAL FROM THE UNITED STATES DISTRICT COURT 
                           FOR THE SOUTHERN DISTRICT OF NEW YORK 
                                               
Before: 
                           KEARSE, HALL, and CHIN, Circuit Judges. 
                                              
                   Appeal from a judgment of the United States District Court for the 

Southern District of New York (Forrest, J.) convicting defendant‐appellant, upon 

his guilty plea, of illegally reentering the United States after having been 

removed following a conviction for an aggravated felony.  Defendant‐appellant 

contends that his sentence of 60 monthsʹ imprisonment ‐‐ which was nearly three 
times the top of the applicable Guidelines range ‐‐ was both procedurally and 

substantively unreasonable. 

             VACATED AND REMANDED. 

                                                          

                          DINA MCLEOD , Assistant United States Attorney 
                               (Micah W.J. Smith, Assistant United States 
                               Attorney, on the brief), for Joon H. Kim, Acting 
                               United States Attorney for the Southern District 
                               of New York, New York, New York, for Appellee. 
                           
                          COLLEN P. CASSIDY, Federal Defenders of New York, 
                               Inc., New York, New York, for Defendant‐
                               Appellant. 

                                                          

CHIN, Circuit Judge: 

             In this case, defendant‐appellant Latchman Singh pleaded guilty to 

one count of illegally reentering the United States after having been removed 

following a conviction for an aggravated felony.  His Guidelines range was 15 to 

21 monthsʹ imprisonment, and both the government and the Probation Office 

recommended a within‐Guidelines sentence.  The district court, however, 

sentenced Singh to a term of imprisonment of 60 months ‐‐ nearly three times the 

top of the Guidelines range.   




                                          ‐2‐ 
             Singh appeals, contending that the sentence was both procedurally 

and substantively unreasonable.  For the reasons set forth below, we vacate the 

sentence and remand for further proceedings.  Singhʹs request that we order 

reassignment of the case to a different judge is denied.     

                                  BACKGROUND  

A.    The Facts 

             The facts are largely undisputed and are summarized as follows: 

      1.     Singhʹs Personal History 

             Singh was born in Guyana on September 9, 1971, and has never been 

a citizen of the United States.  He was one of five children, and he and his family 

moved to the United States when he was still a child.  After residing with Singhʹs 

uncle in Florida for a year, the family moved to New York City.  Although his 

parents separated, they both still live in the Bronx.  Three of his siblings also live 

in the Bronx, and one lives in upstate New York.     

             In 1997, Singh married a woman who was a permanent resident of 

the United States.  Together they had a daughter, now approximately seventeen 

years old.  Before his arrest, he lived with his wife and their daughter in the 

Bronx and had a positive relationship with both.     

 

                                          ‐3‐ 
       2.    The Offense Conduct 

             Singh was convicted in the Southern District of New York of larceny 

and postal theft on February 22, 1995.  He was thereafter sentenced to twelve 

monthsʹ imprisonment.  The conviction qualified as an aggravated felony within 

the meaning of 8 U.S.C. § 1326(b).  On December 21, 2004, an immigration judge 

ordered Singh removed from the United States, and he was eventually removed 

from the country on April 9, 2010.    

             At some point after his removal, Singh illegally reentered the United 

States, and he was arrested by the New York City Police Department (the 

ʺNYPDʺ) in the Bronx on February 9, 2012.  On March 21, 2012, he was again 

ordered removed from the country based on the reinstatement of his earlier 

removal order.  On May 16, 2012, he was once again removed from the United 

States.   

             At some point thereafter, Singh illegally reentered the United States 

again, as on June 26, 2014, he was arrested, once again, by the NYPD in the 

Bronx.  This was his second illegal reentry into this country.  Federal agents took 

him into custody on July 21, 2015.   

 

 

                                         ‐4‐ 
       3.     Singhʹs Criminal History 

              In addition to the 1995 conviction for larceny and postal theft, Singh 

had been convicted of seven other crimes when he appeared for sentencing in 

this case: 

              ●      a conviction in 1993 for possession of stolen property (stolen 

mail) for which he was sentenced to a $100 fine; 

              ●      two convictions in 1994 for receiving stolen property for 

which he was sentenced to concurrent terms of imprisonment of 3 months and 

home confinement of 3 months; 

              ●      a conviction in 2002 for forgery for which he received a 

conditional discharge and was sentenced to a $500 fine; 1 

              ●      a conviction in 2002 for petit larceny for which he received a 

conditional discharge; 

              ●      a conviction in 2012 for shoplifting for which he was 

sentenced to time served (72 days) and 10 hours of community service; and 




1      See N.Y. Penal Law § 65.05(1)(a) (2017) (ʺ[T]he court may impose a sentence of 
conditional discharge for an offense if the court, having regard to the nature and 
circumstances of the offense and to the history, character and condition of the 
defendant, is of the opinion that neither the public interest nor the ends of justice would 
be served by a sentence of imprisonment and that probation supervision is not 
appropriate.ʺ). 
                                            ‐5‐ 
             ●     a conviction in 2014 for petit larceny for which he received a 

conditional discharge.   

B.    The Proceedings Below 

             In an indictment filed August 17, 2015, Singh was charged with one 

count of illegal reentry into the United States after having been removed 

following a conviction for an aggravated felony, in violation of 8 U.S.C. § 1326(a) 

and (b)(2).  On December 21, 2015, Singh appeared before Magistrate Judge 

Henry B. Pitman and pleaded guilty to the sole count of the Indictment, without 

a plea agreement.  Judge Pitman recommended that the district court accept the 

plea.  The district court accepted the plea by order filed January 12, 2016.   

               On March 18, 2016, the Probation Office submitted a Presentence 

Investigation Report (the ʺPSRʺ) in anticipation of sentencing.  The Probation 

Office computed the Total Offense Level as 13, based on a base level for illegal 

reentry of 8; an 8‐level increase because Singh was deported following a 

conviction for an aggravated felony; and a 3‐level reduction for acceptance of 

responsibility.  The PSR noted that Singh had ʺclearly demonstrated acceptance 

of responsibility for the offenseʺ and had ʺassisted authorities in the investigation 

or prosecution of [his] own misconduct by timely notifying authorities of the 

intention to enter a plea of guilty.ʺ  PSR, ¶¶ 36, 37.  The Probation Office noted 

                                         ‐6‐ 
that Singh had eight prior convictions, as discussed above, but concluded that 

the convictions resulted in only three criminal history points, placing Singh in 

Criminal History Category II.  Six of the eight convictions carried zero criminal 

history points.2  See U.S. Sentencing Guidelines Manual § 4A1.2(e)(1), (2), (3).  

The PSR calculated a Guidelines range of imprisonment of 15 to 21 months and 

recommended a sentence of 21 months.   

              Singh submitted a sentencing memorandum, with attachments, 

including letters from his family, and requested a below‐Guidelines sentence of 

time served (he had served almost nine months).  The government submitted a 

sentencing letter requesting a sentence ʺwithin the applicable Guidelines range of 

15 to 21 monthsʹ imprisonment,ʺ stating that ʺsuch a sentence would be sufficient 


2       The Probation Office did not explain why the six convictions carried zero 
criminal history points beyond citing § 4A1.2(e)(3) of the Guidelines.  That section 
provides that ʺ[a]ny prior sentence not within the time periods specified above is not 
counted.ʺ  U.S. Sentencing Guidelines Manual § 4A1.2(e)(3).  Subsections (2) and (3) 
provide that certain prior sentences are counted:  (1) prior sentences of imprisonment 
exceeding one year and one month imposed within fifteen years of the ʺcommencement 
of the instant offenseʺ; (2) prior sentences of imprisonment exceeding one year and one 
month, whenever imposed, that resulted in the defendant being incarcerated within the 
fifteen‐year period; and (3) prior sentences imposed within ten years of the 
ʺcommencement of the instant offense.ʺ  Id. § 4A1.2(e)(1), (2).  Here, it is not clear when 
Singh commenced the instant offense as the record does not establish when he 
reentered after his May 16, 2012 removal, but he was found here on June 26, 2014.  If 
that is considered the commencement date, none of the six convictions involved 
sentences imposed within the prior ten years and none resulted in a sentence of 
imprisonment exceeding one year and one month.  Four of the sentences were imposed 
more than fifteen years earlier ‐‐ indeed, more than twenty years earlier. 
                                            ‐7‐ 
but not greater than necessary to serve the legitimate purposes of sentencing.ʺ  

App. at 79, 82.  The government agreed with the Probation Officeʹs calculation of 

Singhʹs recommended sentence, which included a three‐level reduction ʺbased 

on the defendantʹs acceptance of responsibility.ʺ  Id. at 80.   

             By letter dated February 16, 2016, Singh wrote directly to the district 

court.  The letter stated in part as follows: 

             Your Honor Iʹm So Sorry For my Action or wrongdoing.  Iʹve 
      Realise my Action were wrong.  Iʹve causes the courts and the 
      citizen of United States, Also my Family allot of pain and trouble.  
      Your Honor Iʹve Hurts my Daughter, wife, mother, Father and 
      Family Feeling so much. 
       
             Your Honor at the time of all my conviction in the past, Iʹve 
      allot of Bad Friend and Company who I follow and do bad thing.  
      Your Honor I wasnʹt thinking what I was getting into or doing.  I 
      Follow my Friend and take thing playful and Funny.  Your Honor I 
      was Foolise, selfish and dumb. 
       
             Your Honor I Came Back to United States Because I was Fear 
      for my life.  I was in Danger in Guyana which I was attack, Beaten 
      up, Robbed and threatened to Be kill for my money and other thing. 
       
             Your Honor Iʹve No family in Guyana.  My wife, child, 
      Mother, Father and all my sister and Brother are Residing in the 
      United States.  Your Honor I was all alone in Guyana and Scare.  
       
             . . .  
       
             Your Honor I only Came Back Because I was in Danger and 
      Fear For my life and to Be with my Family.  Iʹm sorry for Breaking 



                                           ‐8‐ 
      the law.  Iʹm Begging for another chance.  Please my only Daughter 
      is very worry about whatʹs going to happen to her Father. 
       
             Your Honor these long Jail months have taught me hard 
      lesson, not to do anything wrong again.  Your Honor From my heart 
      I promise I will not Break the Law again For the sake of my 
      daughter and Family. 
       
App. at 76‐78. 

             Sentencing proceeded on April 8, 2016.  That morning, the district 

court issued an order notifying the parties that it was ʺseriously considering an 

upwards variance in connection with the sentencing of Mr. Singh.ʺ  App. at 83. 

             At the sentencing, the district court adopted the factual findings set 

forth in the PSR.  The district court then explained that it was not ʺinclinedʺ to 

allow Singh a deduction for acceptance of responsibility because of certain 

statements Singh made in his letter:  first, Singhʹs statement that he reentered 

because he feared for his life ʺappear[ed] to indicate his attempt to avoid 

responsibility for the crime,ʺ and, second, his statements that ʺhe had been under 

the influence of bad friendsʺ and had ʺdone things thinking they were playful 

and funnyʺ and that he had been ʺfoolish and selfishʺ demonstrated that Singh 

ʺcertainly does attempt to avoid responsibility for the aggravated felony.ʺ  App. 

at 90‐92. 




                                         ‐9‐ 
             As to Singhʹs statements that he had been threatened in Guyana, 

defense counsel represented that ʺ[f]rom day one Mr. Singh has told me and my 

office that he was attacked, robbed, and in danger down in Guyana and that was 

a portion of his motivation for returning.ʺ  App. at 99.  Counsel represented that 

ʺMr. Singh has never said otherwise.  In fact, he has been explicit and clear about 

the threats that he was under in Guyana.  He was robbed, beaten with a gun and 

put in [a] hospital in Guyana.ʺ  Id.  Counsel further reported that Guyanese of 

Indian descent who returned to Guyana were often targeted for robberies, 

especially after having lived in the United States.  Counsel explained that he did 

not ʺfocusʺ on these issues in his sentencing submission because the information 

was uncorroborated.  The district court responded to defense counsel by stating 

ʺI accept your statement.ʺ  Id. at 100. 

             The district court then advised the parties that it had determined to 

give Singh the acceptance of responsibility deduction, noting ʺI donʹt want to 

create an appeal point relating to whether or not [USSG §] 1B1.3, relevant 

conduct, will or will not, in an illegal reentry situation, include certain things 

related to an aggravated felony.ʺ  Id.  The district judge stated, however, that ʺI 

will consider the various issues that I have with acceptance of responsibility 

under [18 U.S.C. §] 3553(a), in light of all the information.ʺ  App. at 100.  The 

                                           ‐10‐ 
district court concluded, as the PSR had recommended and the parties agreed, 

that the Guidelines calculation was a Total Offense Level of 13 and a Criminal 

History Category of II for a range of 15 to 21 monthsʹ imprisonment.     

             The district court and the parties then turned to a discussion of the 

§ 3553(a) sentencing factors.  In the end, the district court imposed a sentence of 

60 monthsʹ imprisonment.  The court explained as follows: 

              I do not see this as a heartland case for illegal reentry.  I see 
      this as a case where we have a defendant who has repeatedly 
      harmed the public.  While he has not engaged in drug offenses or 
      violent offenses, the kinds of crimes he is engaged in relate to a 
      variety of conduct which is harmful, and it is harmful to members of 
      the public.  The public shouldnʹt be exposed to it.  Itʹs repeated and 
      itʹs repeated so often and so brazenly that I do not have any hope.  I 
      have no expectation, frankly, that it could stop.  I donʹt know what 
      the issue may be thatʹs causing it. . . . 
       
              I donʹt believe he can live here honestly.  I donʹt believe he has 
      any right to live in this country at all.  I believe that he has no right 
      to be present on U.S. soil.  I think he should be deported back to 
      Guyana and he can make his life in Guyana as he deems 
      appropriate.  It could have been different, but itʹs not. 
       
              I think reentry for him in terms of personal deterrence, it plays 
      a very, very important role in his sentence.  I think reentry is highly 
      likely.  Indeed I would say that I think reentry is almost certain, an 
      attempt at reentry is almost certain for this defendant.  He has done 
      it two times before.  There is nothing at all in the record at all to 
      indicate he wouldnʹt do it again. . . . 
       
              I do take into consideration the fact that this defendant has 
      spent the majority of his life in the United States.  It is also the fact 

                                         ‐11‐ 
that I take into consideration that he has spent the majority of his 
adult life back and forth.  He has committed a lot of crimes and he 
has had a lot of opportunities to lead a different life.  So all of these 
factors I take into consideration. . . . 
         
        . . . I put out the notice this morning that the court was 
considering an upward variance, a variance because I do not believe, 
as Iʹve said before, that the guidelines appropriately take into 
consideration the totality of the circumstances that are at issue here 
with the defendantʹs background, with the prior leniency thatʹs been 
shown to the defendant, with his multiple reentries.  So itʹs not just a 
single reentry after a single aggravated felony.  Itʹs actually more 
than that.  And I do believe that the consistent history of his crimes 
indicates that there is a very high likelihood of recidivism.  I think 
itʹs an unusually high likelihood of recidivism. 
 
        Since Iʹm convinced that he will reenter and commit more 
crimes, I do believe there is some need for and a strong need for 
incapacitation for some period of time.  In other words, I do not 
believe that deportation right now actually serves the public interest.  
I believe that the public interest in this country is best served by a 
period of incapacitation, which will prevent reentry. . . . 
 
        I believe that time served, something that would then send 
this defendant on now to the immigration authorities and into 
immigration custody, would be the wrong message.  It would be the 
wrong message and I think it would be most likely to inspire the 
defendant and incent the defendant to return.  I also think that21 
months, which is the guidelines range, is far too little to achieve the 
goals that I am considering necessary under all of the factors under 
3553(a). 
 
        Based upon the particular facts and circumstances relating to 
this defendant, having thought long and hard about all of the facts 
and circumstances of this defendant, I do believe that a sentence of 
60 months is appropriate.  A period of 60 months is a sufficient but 
not greater than necessary sentence.  It is an upwards variance.  

                                  ‐12‐ 
      However, it does provide the incapacitation which this court 
      believes is absolutely necessary to prevent the nearly immediate 
      reentry which I believe will occur. 
       
App. at 109, 112‐17. 

             The district court entered judgment on April 11, 2016.  On April 20, 

2016, Singhʹs counsel wrote a letter to the district court requesting a 

recommendation that the Bureau of Prisons designate Singh to the Moshannon 

Valley Correctional Center in Pennsylvania.  By memorandum endorsement 

dated the same day, the district court denied the request, writing that 

ʺ[a]pplications for designation should generally be made at the time of 

sentencing,ʺ and stating:  ʺThe Court will not now, for this defendant, make such 

a recommendation.ʺ  App. at 123. 

             This appeal followed. 

                                    DISCUSSION 

A.    Applicable Law 

             We review a sentence for procedural and substantive reasonableness 

under a ʺdeferential abuse‐of‐discretion standard.ʺ  Gall v. United States, 552 U.S. 

38, 41 (2007); see United States v. Broxmeyer, 699 F.3d 265, 278 (2d Cir. 2012) (ʺour 

standard is ʹreasonableness,ʹ ʹa particularly deferential form of abuse‐of‐

discretion reviewʹʺ) (quoting United States v. Cavera, 550 F.3d 180, 188 & n.5 (2d 

                                         ‐13‐ 
Cir. 2008) (en banc)); accord United States v. Thavaraja, 740 F.3d 253, 258 (2d Cir. 

2014). 

             A sentence is procedurally unreasonable if the district court ʺfails to 

calculate (or improperly calculates) the Sentencing Guidelines range, treats the 

Sentencing Guidelines as mandatory, fails to consider the § 3553(a) factors, 

selects a sentence based on clearly erroneous facts, or fails adequately to explain 

the chosen sentence.ʺ  United States v. Chu, 714 F.3d 742, 746 (2d Cir. 2013) 

(internal quotation marks omitted).  We will set aside a sentence as substantively 

unreasonable only in ʺexceptional cases where the trial courtʹs decision ʹcannot 

be located within the range of permissible decisions.ʹʺ  Cavera, 550 F.3d at 189 

(quoting United States v. Rigas, 490 F.3d 208, 238 (2d Cir. 2007)).  We will identify 

ʺas substantively unreasonable only those sentences that are so ʹshockingly high, 

shockingly low, or otherwise unsupportable as a matter of lawʹ that allowing 

them to stand would ʹdamage the administration of justice.ʹʺ  Broxmeyer, 699 F.3d 

at 289 (quoting United States v. Rigas, 583 F.3d 108, 123 (2d Cir. 2009)). 

             Our review for substantive unreasonableness is ʺparticularly 

deferential.ʺ  Broxmeyer, 699 F.3d at 289 (citing Gall, 552 U.S. at 51).  The Supreme 

Court has made clear that ʺresponsibility for sentencing is placed largely in the 

precincts of the district courts.ʺ  Cavera, 550 F.3d at 191.  Hence, ʺour role in 

                                          ‐14‐ 
sentencing appeals is to ʹpatrol the boundaries of reasonableness,ʹʺ Rigas, 583 

F.3d at 122 (quoting Cavera, 550 F.3d at 191), with due respect for the sentencing 

courtʹs ʺvery wide latitude to decide the proper degree of punishment for an 

individual offender and a particular crime,ʺ Cavera, 550 F.3d at 188.  Though the 

standard for finding substantive unreasonableness is high, this Court has not 

shied away from doing so when appropriate.  See United States v. Dorvee, 616 F.3d 

174, 188 (2d Cir. 2010) (ʺ[I]t would be manifestly unjust to let Dorveeʹs sentence 

stand.ʺ); United States v. Jenkins, 854 F.3d 181, 188 (2d Cir. 2017) (ʺWe conclude 

that the factors upon which the district court relied . . . cannot bear the weight of 

the sentence the district court imposed.ʺ).       

             District courts are to use the Guidelines as a ʺstarting point,ʺ and 

then make an independent sentencing determination, taking into account the 

ʺnature and circumstances of the offense and the history and characteristics of 

the defendant,ʺ and all the statutory factors.  Cavera, 550 F.3d at 188 (quoting 18 

U.S.C. § 3553(a)).  Sentencing courts are not to ʺpresume that the Guidelines 

range is reasonable,ʺ and instead they ʺmust make an individualized assessment 

based on the facts presented.ʺ  Gall, 552 U.S. at 50.   

             Where there is a variance from the Guidelines range, on appellate 

review, ʺʹwe may take the degree of variance into account and consider the 

                                          ‐15‐ 
extent of a deviation from the Guidelinesʹ. . . .  ʹ[A] major departure should be 

supported by a more significant justification than a minor one.ʹʺ  United States v. 

Stewart, 590 F.3d 93, 135 (2d Cir. 2009) (quoting Gall, 552 U.S. at 47, 50). 

B.     Application 

              Singh challenges his sentence on both procedural and substantive 

grounds.  While we usually address the procedural arguments first in sentencing 

appeals, here we begin with the substantive challenge because it informs our 

analysis of the procedural arguments. 

       1.     Substantive Unreasonableness 

              As the Supreme Court has observed in a different context, ʺthe 

measure of what is conscience shocking is no calibrated yard stick.ʺ  Cty. of 

Sacramento v. Lewis, 523 U.S. 833, 847 (1998); accord OʹConnor v. Pierson, 426 F.3d 

187, 203 (2d Cir. 2005) (ʺThe shocks‐the‐conscience test is necessarily imprecise.ʺ).  

In this case, on this record, even if Singhʹs sentence does not shock the conscience, 

ʺit at the very least stirs the conscience.ʺ  United States v. Aldeen, 792 F.3d 247, 255 

(2d Cir. 2015).   

              The district court imposed a sentence of 60 monthsʹ imprisonment 

for an illegal reentry case, where the Guidelines range was only 15 to 21 months 

and the government and the Probation Office had both recommended a within‐

                                          ‐16‐ 
Guidelines sentence.  The district court imposed a sentence almost three times 

the high end of the Guidelines range.  Moreover, as shown by Sentencing 

Commission statistics, the sentence of 60 months drastically exceeded 

nationwide norms.  In fiscal year 2013, the average sentence for illegal reentry 

offenders was 18 months and the median sentence was 12 months.  Sentencing 

Commʹn, Illegal Reentry Offenses, at 9 (April 2015) (ʺCommʹn Reportʺ), available 

at https://www.ussc.gov/sites/default/files/pdf/research‐and‐publications/ 

research‐projects‐and‐surveys/immigration/2015_Illegal‐Reentry‐Report.pdf.3  

An above‐Guidelines sentence was imposed in only 1.3% of all illegal reentry 

cases, id. at 10, and in cases (like the instant one) with an 8‐level enhancement for 

an aggravated felony, an above‐Guidelines sentence was imposed in only 1.2% of 

the cases, id. at 11 Table 2.   

              The district court concluded that a substantial variance was 

warranted here because of Singhʹs ʺconsistent historyʺ of criminal conduct and 

the ʺvery high likelihood of recidivism.ʺ  App. at 115.4  While Singh indeed had 



3       The Commission Report shows that the average sentence for illegal reentry cases 
for 2013 was not significantly different going back to 2009.  Id. at 10 Fig. 4. 
4       ʺThe particular weight to be afforded aggravating and mitigating factors ʹis a 
matter firmly committed to the discretion of the sentencing judge.ʹʺ  Broxmeyer, 699 F.3d 
at 289 (quoting United States v. Fernandez, 443 F.3d 19, 32 (2d Cir. 2006)).  In reviewing 
for substantive reasonableness, ʺwe do not consider what weight we would ourselves 
have given a particular factor,ʺ but instead we determine whether a factor relied on by a 
                                           ‐17‐ 
eight prior convictions, as the district court acknowledged, however, none 

involved violence or narcotics trafficking.  See id. at 109.  Six of the eight 

convictions were more than ten years old.  Four were more than twenty years 

old, counting back from the date of sentencing, and Singh was only 21 and 22 

years old when he committed those offenses.5  The four more recent convictions 

occurred over the course of fifteen years, and three were so minor they resulted 

in conditional discharges, that is, the sentencing court did not believe the crime 

warranted imprisonment or even probation.  Moreover, the Sentencing 

Commission statistics show that 57.2% of illegal reentry offenders were in 

Criminal History Category (ʺCHCʺ) III or higher.  Commʹn Report at 9.  Singh 

was only in CHC II, and yet he was sentenced to more than three times the 

national average for all illegal reentry offenders, 57.2% of whom were in a higher 

CHC.  


sentencing court ʺcan bear the weight assigned it under the totality of circumstances in 
the case.ʺ  Cavera, 550 F.3d at 191. 
5      As the Supreme Court has observed, ʺOur cases recognize that ʹyouth is more 
than a chronological fact.  It is a time and condition of life when a person may be most 
susceptible to influence and to psychological damage.ʹ . . .  A lack of maturity and an 
underdeveloped sense of responsibility are found in youth more often than in adults 
and are more understandable among the young.  These qualities often result in 
impetuous and ill‐considered actions and decisions.ʺ  Johnson v. Texas, 509 U.S. 350, 367 
(1993) (quoting Eddings v. Oklahoma, 455 U.S. 104, 115 (1982)); see also Graham v. Florida, 
560 U.S. 48, 74 (2010) (holding that life without parole for juveniles is unconstitutional, 
in part because of ʺa juvenile nonhomicide offenderʹs capacity for change and limited 
moral culpabilityʺ).  
                                            ‐18‐ 
             As we note above, a major variance must be supported by ʺa more 

significant justification.ʺ  United States v. Stewart, 590 F.3d at 168 (quoting Gall, 

552 U.S. at 47, 50).  In the context of the Sentencing Commissionʹs statistics for 

illegal reentry cases and all the circumstances here, we are not persuaded, on this 

record, that the justification offered by the district court was sufficient to support 

the magnitude of the variance.  See Cavera, 550 F.3d at 189.  Our concern is 

heightened by the procedural issues we turn to now. 

      2.     Procedural Reasonableness 

             We have two areas of concern with respect to procedural 

reasonableness.  First, there may have been factual errors in the district courtʹs 

discussion of the record.  Second, the district courtʹs reluctance to credit Singhʹs 

acceptance of responsibility (although it did so in the end) suggests that the 

district court may have conflated Singhʹs statements in mitigation with a failure 

to accept responsibility. 

             a.     Factual Issues 

             As to the apparent factual errors, the district court concluded that 

ʺreentry is almost certain, an attempt at reentry is almost certain for this 

defendant.  He has done it two times before.ʺ  App. at 113 (emphasis added). The 

district court also referred to ʺthe multiple[] numbers of times that he has been 

                                          ‐19‐ 
arrested and spent time in jail and been deported.ʺ  Id. at 114.   These comments 

suggest that the district court believed that Singh had been guilty of two earlier 

illegal reentries and that it was sentencing him for a third illegal reentry.  Indeed, 

the PSR had erroneously stated that ʺthe instant offense is the defendantʹs third 

arrest for illegally reentering the United States,ʺ PSR at 23, a statement the parties 

acknowledge was wrong.  In fact, Singh had been arrested for illegal reentry only 

twice ‐‐ including for the instant offense.  While the government argues on 

appeal that the district court might have been including the current offense in its 

comments and that the district court understood there were two and not three 

illegal reentries all together, the district courtʹs words suggest otherwise.  

             The district court also concluded that Singh ʺhas spent the majority 

of his adult life back and forth,ʺ that is, between Guyana and the United States.  

App. at 115.  In fact, however, Singh, who was 44 years old at the time of 

sentencing, was not deported for the first time until 2010, when he was nearly 39. 

It was simply not correct that he had spent ʺthe majority of his adult life back and 

forth.ʺ  To the contrary, he had spent the majority of his adult life living in the 

United States.  The district courtʹs conclusion that Singh was ʺalmost certainʺ to 

illegally reenter again surely was influenced by these apparently erroneous 

views of the facts.  

                                         ‐20‐ 
              Finally, the district court determined as a factual matter that this was 

ʺa defendant who has repeatedly harmed the public. . . .  [T]he kinds of crimes he 

is engaged in relate to a variety of conduct which is harmful, and it is harmful to 

members of the public.  The public shouldnʹt be exposed to it.  Itʹs repeated and 

itʹs repeated so often and so brazenly that I do not have any hope.ʺ  App. at 109.  

The district court further commented:  ʺI am indeed almost certain that this 

defendant will try to reenter.  I also believe that he will then be extremely likely 

to commit additional crimes, which exposes the American public to crimes from 

this individual.ʺ  Id. at 114.   

              We are not persuaded that the district courtʹs abject view of Singhʹs 

record and prospects for reform is supported by the record.  As discussed above, 

although Singh had eight prior convictions, the district court may have 

overstated their seriousness.  Four of the convictions were more than twenty 

years old, involving crimes committed by Singh when he was only 21 or 22 years 

old, and two others were some more than ten years old.  None involved guns or 

violence or narcotics.  Three of the more recent convictions resulted only in 

conditional discharges, without any term of prison or probation.  A sentencing 

judge has the formidable task of trying, to some extent, to predict the future, as 

she must determine whether the defendant has really learned his lesson, whether 

                                         ‐21‐ 
he is likely to break the law again, and whether he will be able to turn his life 

around for the better.  While the trial judgeʹs decisions on these difficult matters 

are entitled to great deference, we do not believe the record here supports the 

trial courtʹs apparent conclusion that Singh was essentially beyond redemption.  

See Yuen Jung v. Barber, 184 F.2d 491, 495 (9th Cir. 1950) (ʺAll modern legislation 

dealing with crime and punishment proceeds upon the theory that aside from 

capital cases, no man is beyond redemption.ʺ).   

             A sentencing determination based on clearly erroneous factual 

findings is procedurally unreasonable.  See United States v. Chu, 714 F.3d at 746; 

United States v. Cossey, 632 F.3d 82, 86 (2d Cir. 2011) (per curiam).  A variance 

such as that imposed here ‐‐ some three times the high end of the range ‐‐ must 

be based on an accurate reading of the record.  A remand for clarification of the 

facts is therefore appropriate.  See United States v. Juwa, 508 F.3d 694, 699‐700 (2d 

Cir. 2007) (remanding for resentencing where there was uncertainty as to 

whether district court had assumed defendant had engaged in ʺmultiple instances 

of sexual abuse, as opposed to [a] single instanceʺ).    

             b.     The Question of Acceptance of Responsibility 

             At the outset of the sentencing, the district court explained that it 

was not ʺinclined to allow the acceptance of responsibility deductions.ʺ  App. at 

                                         ‐22‐ 
90.  After hearing from counsel, the district court advised that it did not ʺwant to 

create an appeal pointʺ and granted Singh the acceptance points, but noted that it 

would consider the acceptance of responsibility issues ʺunder 3553(a).ʺ  App. at 

100.  Hence, despite giving Singh credit for acceptance of responsibility, the 

district court remained concerned that Singh had not fully accepted 

responsibility.  The concern emanated from statements in Singhʹs letter to the 

court that he had been acting foolishly and selfishly, under the influence of 

friends, when he committed his earlier crimes and that he had returned to the 

United States in part for fear of his life in Guyana. 

             It appears that the district concluded that Singhʹs comments in his 

letter were a basis for imposing a higher sentence and that the district court may 

have imposed a substantive variance and punished Singh for trying to offer 

explanations for his conduct.  If indeed the district court conflated Singhʹs 

statements in mitigation with a failure to accept responsibility, then it committed 

procedural error.   

             Considered as a whole, Singhʹs letter was an apology and a 

statement of remorse.  It was a plea for mercy and an attempt to explain his 

motivations.  Singh stated that he was ʺso sorryʺ for his actions and admitted that 

he had engaged in ʺwrongdoing.ʺ  App. at 76.  He acknowledged that he had 

                                         ‐23‐ 
caused his family and others a lot of ʺpain and trouble.ʺ  Id.  He explained that 

his ʺlong jail monthsʺ (he had been in prison for more than eight months at the 

time) had taught him a ʺhard lesson, not to do anything wrong again.ʺ  Id. at 78.  

He promised not ʺto break the law again for the sake of [his] daughter and 

family.ʺ  Id.  It was in this context that Singh made the statements of concern to 

the district court.   

              A defendantʹs acceptance of responsibility and his assertion of 

mitigating circumstances are not necessarily inconsistent or incompatible.  The 

concepts are related but independent.  Cf. United States v. Douglas, 569 F.3d 523, 

527 (5th Cir. 2009) (ʺWe hold that ʹlack of remorseʹ and ʹacceptance of 

responsibilityʹ can be separate factors and that a district court may consider each 

independently of the other.ʺ); United States v. Andrews, 390 F.3d 847‐48 (5th Cir. 

2004) (holding, in pre‐Booker case, that district court erred in upwardly departing 

from Guidelines range on grounds defendant ʺhad not completely accepted 

responsibility,ʺ where it had granted defendant acceptance‐of‐responsibility 

reduction in calculating range).   

              The Guidelines authorize a two‐step decrease in offense level if a 

defendant ʺclearly demonstrates acceptance of responsibility.ʺ  U.S. Sentencing 

Guidelines Manual § 3E1.1(a).  An additional one‐step decrease is available, 

                                        ‐24‐ 
ʺupon motion of the government,ʺ where the defendantʹs offense level without 

any acceptance‐of‐responsibility credit is at least 16 and his ʺtimelyʺ notification 

of his intent to plead guilty saves the government from preparing for trial and 

permits ʺthe government and the court to allocate their resources efficiently.ʺ  Id. 

§ 3E1.1(b); see generally United States v. Delacruz, 862 F.3d 163, 177 (2d Cir. 2017).  

ʺʹ[T]he paramount factor in determining eligibility for § 3E1.1 credit is whether 

the defendant truthfully admits the conduct comprising the offense or offenses of 

conviction.ʹʺ  United States v. Kumar, 617 F.3d 612, 637 (2d Cir. 2010) (quoting 

United States v. Teyer, 322 F. Supp. 359, 376 (S.D.N.Y. 2004)).  In deciding whether 

to grant acceptance‐of‐responsibility credit, the district court is to consider, inter 

alia, whether the defendant ʺtruthfully admit[ed] the conduct comprising the 

offense(s) of conviction, and truthfully admit[ed] or not falsely den[ied] any 

additional relevant conduct.ʺ  U.S. Sentencing Guidelines Manual § 3E1.1 

Application Note 1(A).  A defendant is not required, however, ʺto volunteer, or 

affirmatively admit, relevant conduct beyond the offense of convictionʺ to 

qualify for the reduction.  Id.; see United States v. Zapata, 1 F.3d 46, 49‐50 (1st Cir. 

1993) (conduct underlying an ʺaggravated felonyʺ for purposes of 8 U.S.C. § 

1326(b)(2) is not conduct ʺpart of the instant offenseʺ under § 4A1.2(a)(1) nor 

relevant conduct).   

                                           ‐25‐ 
             A defendant has an ʺabsolute rightʺ to be heard at sentencing to 

offer mitigating circumstances.  United States v. Feng Li, 115 F.3d 125, 132‐333 (2d 

Cir. 1997) (citation and internal quotation marks omitted).  Rule 32 of the Federal 

Rules of Criminal Procedure requires the court, before imposing sentence, ʺto 

permit the defendant to speak or present any information to mitigate the 

sentence.ʺ  Fed. R. Crim. P. 32(i)(4)(A)(ii).  A defendantʹs right to ʺattempt to 

mitigate punishmentʺ has ʺhistorical roots in the common law,ʺ and ʺthe 

opportunity to plead for mercy is another provision in a procedural body of law 

designed to enable our system of justice to mete out punishment in the most 

equitable fashion possible, to help ensure that sentencing is particularized and 

reflects individual circumstances.ʺ  Feng Li, 115 F.3d at 133 (quoting United States 

v. Barnes, 948 F.2d 325, 328 (7th Cir. 1991)) (internal quotation marks omitted).6 

             Singhʹs assertions that he was ʺfoolis[h], selfish and dumbʺ when he 

followed his friends in committing crimes some twenty years earlier, when he 

was only 21 or 22 years old, and that he returned to the United States in part for 

fear of his life (and to be with his family) were not, in our view, inconsistent with 

his acknowledgment of responsibility and wrongdoing.  App. at 77.  These 

6     See also 18 U.S.C. § 3661 (ʺNo limitation shall be placed on the information 
concerning the background, character, and conduct of a person convicted of an offense 
which a court of the United States may receive and consider for the purpose of 
imposing an appropriate sentence.ʺ).   
                                         ‐26‐ 
comments did not indicate a lack of remorse, but were merely an effort by Singh 

to explain why he broke the law.  He truthfully admitted the conduct comprising 

the offense of conviction.  A defendantʹs motivation for engaging in criminal 

conduct is unquestionably a proper consideration at sentencing.  See, e.g., Stewart, 

590 F.3d at 140‐41 (ʺIn evaluating culpability, we cannot discount the relevance of 

the defendantʹs motivations ‐‐ i.e., whether mercenary, see, e.g., 18 U.S.C. § 1958 

(murder for hire), or born from a commitment to the use of violence.ʺ); United 

States v. Hansen, 701 F.2d 1078, 1083 (2d Cir. 1983) (noting ʺʹthe long unbroken 

tradition of the criminal law that harsh sanctions should not be imposed where 

moral culpability is lackingʹʺ (quoting Lennon v. INS, 527 F.2d 187, 193 (2d Cir. 

1975))); accord Porter v. McCollum, 558 U.S. 30, 41 (2009) (holding that defense 

counsel failed to provide effective assistance where ʺ[t]he judge and jury at 

[defendantʹs] original sentencing heard almost nothing that would humanize 

[defendant] or allow them accurately to gauge his moral culpabilityʺ).7 

               



7      ʺConsider, for example, a dutiful son who commits bank fraud to fund a 
necessary medical caretaker for his aged mother.  Because this defendantʹs motive to 
provide for his mother makes him less culpable than a defendant who commits the 
same fraud to finance unneeded luxuries, a court might reasonably conclude that the 
dutiful sonʹs ʹfamily circumstancesʹ call for a lesser sentence . . . .ʺ  Douglas A. Berman, 
Addressing Why: Developing Principled Rationales for Family‐Based Departures, 13 Fed. 
Sentʹg Rep. 274, 277 (2001). 
                                             ‐27‐ 
             There may be cases, of course, where a defendantʹs claim of 

mitigating circumstances does undermine his acceptance of responsibility, and 

the district court may take that lack of genuineness into account.  See U.S. 

Sentencing Guidelines Manual § 3E.1 Application Note 3.  An example is 

provided by United States v. Douglas, in which the Fifth Circuit affirmed a 

sentence where the district court granted acceptance‐of‐responsibility credit but 

then upwardly departed because of the defendantʹs lack of remorse.  569 F.3d at 

527‐28.   

             There the defendant was charged with felony possession of a 

weapon; he had handed a loaded handgun to a child who then accidentally shot 

himself.  The district court awarded the defendant acceptance‐of‐responsibility 

credit, but departed above the Guidelines range because of the defendantʹs lack 

of remorse.  Id.  The sentencing allocution included the following exchange: 

             The Defendant:  I have nothing to say.  I have nothing to say 
       your honor. 
        
             The Court:  So you have not learned anything from the 
       offense? 
        
             The Defendant:  Have I learned anything? 
        
             The Court:  Thatʹs exactly what I asked. 
        
             The Defendant:  I should have stayed in Mexico.  I shouldnʹt 

                                        ‐28‐ 
        have come back. 
         
               The Court:  You have no remorse for what happened? 
         
               The Defendant:  I didnʹt do it.  He [the child] done it to 
        himself. 
         
Id. at 525.  In contrast, in this case, Singh did show remorse.  His efforts to seek 

mercy did not undermine his acceptance of responsibility.   

             ʺSentencing, that is to say punishment, is perhaps the most difficult 

task of a trial court judge.ʺ  Jack B. Weinstein, Does Religion Have a Role in 

Criminal Sentencing?, 23 Touro L. Rev. 539, 539 (2007).  While there are many 

competing considerations in every sentencing decision, a sentencing judge must 

have some understanding of ʺthe diverse frailties of humankind.ʺ  See Woodson v. 

North Carolina, 428 U.S. 280, 304 (1976) (plurality opinion).  In deciding what 

sentence will be ʺsufficient, but not greater than necessaryʺ to further the goals of 

punishment, 18 U.S.C. § 3553(a), a sentencing judge must have a ʺgenerosity of 

spirit, that compassion which causes one to know what it is like to be in trouble 

and in pain.ʺ  Guido Calabresi, What Makes a Judge Great: To A. Leon 

Higginbotham, Jr., 142 U. Pa. L. Rev. 513, 513 (1993); see also Edward J. Devitt, Ten 

Commandments for the New Judge, 65 A.B.A. J. 574 (1979), reprinted in 82 F.R.D. 209, 

209 (1979) (ʺBe kind.  If we judges could possess but one attribute, it should be a 



                                          ‐29‐ 
kind and understanding heart.  The bench is no place for cruel or callous people 

regardless of their other qualities and abilities.  There is no burden more onerous 

than imposing sentence in criminal cases.ʺ). 

              To the extent the district court increased Singhʹs punishment 

because of a perception that in attempting to explain his actions and plead for 

mercy he did not fully accept responsibility, it committed procedural error. 

C.      The Request for Reassignment 

              Singh requests that we order that the case be reassigned on remand 

to a different judge for resentencing.   

              ʺRemanding a case to a different judge is a serious request rarely 

made and rarely granted.ʺ  United States v. Awadallah, 436 F.3d 125, 135 (2d Cir. 

2006).  We will grant a request for reassignment on remand only in ʺʹunusual 

circumstances.ʹʺ  United States v. Brennan, 395 F.3d 59, 75 (2d Cir. 2005) (quoting 

United States v. Robin, 553 F.2d 8, 10 (2d Cir. 1977)).  We are not persuaded that 

reassignment is necessary or appropriate here.  We are confident that on remand 

the experienced and capable district judge will conduct a full resentencing, in 

compliance with all procedural requirements, and impose a sentence that is fair, 

reasonable, and sufficient but not longer than necessary to meet the goals of 

justice.   

                                            ‐30‐ 
                              CONCLUSION 

           The judgment of the district court is VACATED and the case is 

REMANDED for resentencing.  The mandate shall issue forthwith. 




                                    ‐31‐